IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-10246
                           Summary Calendar



SCOTT SAMFORD,

                                           Plaintiff-Appellant,

versus

DR BOWERS, Medical Director Dallas County Jail,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:99-CV-1573-AH
                      --------------------
                        November 16, 2000

Before DAVIS, JONES and DEMOSS, Circuit Judges.

PER CURIAM:*

     Scott Samford has appealed the district court’s grant of

summary judgment to the defendant in his 42 U.S.C. § 1983 civil

rights action.    We AFFIRM.

     Samford argues that 1) the defendant refused to fill and

dispense prescriptions for pain medication that were written for

him by a hospital staff, and 2) that in spite of his serious

medical condition, the defendant housed him in an open dormitory

with the general prison population rather than in a medical unit.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10246
                                 -2-

     Our de novo review of the record reveals that Samford’s

claims are without merit.   There was no genuine issue of material

fact regarding whether the defendant acted or failed to act with

subjective deliberate indifference to Samford’s serious medical

needs.   See Hare v. City of Corinth, 74 F.3d 633, 647-48 (5th

Cir. 1996)(en banc).   Accordingly, the district court’s grant of

summary judgment is AFFIRMED.